Ronor~l~ nortlur Brwn
Rxeautln swanty
Twaher lhtirrwnt 8yBta of TWRR
~AWuti8,Taxu
Dear ml-1
                              clplnion
                                     lo. o-no09
                              R.1 Proooduror0r dl8bur8amoat
                                   of touther ntlrount RyR-
                                   t4!84!8y:~~     trotr hen-
                                                 .
        ue hwo your l&term of Ydmuy P6, MU, and
March 11, 19b0, end l copj,of a letterwI&wud to you,
81~14 by Mr. U. Il.lb-, uhloh l.8dated )bMh 9, 1940.
There lettermpreoent the follauing f%ok:
         ltwgRr8tT. fbnry, ulte or u. n. Renry,u&8 at
the t1~ of her death 8 meabw OF the Teaohm Retimment
Systa of Toxw. mt          T. lb- dlrrden lbrah 10, 1939,
but had, $rior to her dmth, de8lgmted her dRugJIter,
TheadorU~Rwry,48lnor,u          herbenctLa1    to noelve the
rrtura of her ucurul8tad  eontrlbuticnm    "I:
                                          in ho Tmcihor Re-
tlraat 8y8ta In the wont of her, mrguwt T. ikary'B,
6mth befare ntimwnt.        The amount         OutdRndlng   to   the
wodlt of Mt          T. Ronry at tha     tlm     of her dwth uu
$31.05. t&hFdrwry 16, 1940, Theodorl8,the rlabr~ushter
U bmofloiy         of Mhr@retT.     Rwy,dbd    uhllethe
dove amount U&B Hill ia the hmxl~ OS the TeROhW Retln-
rrnt 8ysrta.    Thmdorir mary 18 rumivd only by her
father, U.II. IWary, R brother, Robert AlphonaoMaw, and
l a l& o r , Iflrr
                 Wlllle krguwtk       itsnx7.Both Robert Al-
phmuo and Willie brgar&te uwo of mg8 8t thr tlm of
their  8othr’I   death. The (31.@5,aove mmtlond, 18
at th@ prWwt tiwlti         the ha%& of tb, TeEmher RetlIW#nt
bye08 Of Texw.
          um lt01 quote wea  l portion of pur letter of
 ~&wry      M, 1940, uhish pmrwit8 the matter8 ror our aaa-
8ueratlm8
              'mt1.w    sfthe mtthatth,            mi!wr hu
           died,wuldthe    T8aoherRetlrematS~tembe
           proto&adla~*tlwaonoytotbCouAtJ
           Clurk? A, th e lum oi ~lul,U -11, thla
           diioo road llbrto f&d a u8y to lttle the
           o we r ith o ut
                        08usi~* lo ur t
                                      p r OWdW0thRt
           rouldbe of lxpemo totb8pwt7ubo lm enti-
           tl~tonoelnt~~~,llLtrutr~k
           don. in loordume ulth the Uu M                  uith   full
           protectlom to (he TeaaherRetlr8mmt Systr.
           The Twehor Retinwat6~lt.m uwld lib,to
           hRv0pur optlaioa
                         R8 to uhRt prew6ure wml6
           mdlhouldbePled1a~OUelikuthls:
               Artlole4112q Seation        1, Yemon~~ RevlaodCivil
stRtutw,        1925,pzwlde~l
                   'seotloo1. Uhenher eny alnor, lun8tl0,
           ldlot,ornonoanpoamont~,uhohU aolegal
           gwrdlan rhll be entitledto uvy wm or lw
           of maKtrnot exo886lal:    nro Iltudrvd
                                                An6 mrtr
           Doll8ra($2fio)fwmanypereon,~ro6rwa-
           tlan,addnirtrator,      lxeautor, yuJlu\, or
           trwtee,     arl,ing out or wy 1lpul~t.dud un-
           oontwkd Alvin,ruohperson,tim, oorpoM-
           tlQI,rdrin~tntor,e~ut~,gurbl~,                         or
           trUDtW holdingswh 11111mat pq uy overt0
           the Cwntr Clerkol the sounty in uhieh8rid
           minor, lumtlc, idlet,or non oompa nentla
           re~l&S, r*r the waouat  of raidminer,luna-
           tlo, ldlot, w non oarpolme&lo, rab the re-
           selpt of th8 county cl.* therete@owl be
           foawer bind- on rriaminor,ltuwtle,Idiot,
           ev non om     mentlr,u of the d$e ud to
           the 8xtent of the pqnnt        no uUe.
         T%la II the 8ktuk to rhleh 70~ rof'm'in uking
uhether the Twchw Retlrment Swtem clould pay the ROMI to
the County Clerk.

               It is mu- opinion that ttn $31.05 Rtuullng                 to the
or&It of BWg8ret          ?. lIenx7
                                  oauldnot aad              rhould     not be dir-
km.6         under   the jmovirlom   of   thir   rtatu-,          Ye   to.1   tht
          .
              .Ibut   a owrt ulll not UIWY to
     eon&d   or lnk~tr&&iW             If there ia
     119aeawal~ for It to (iaso, the      ID, ii
     :~ha~te        IR ruaoeptlbleofbutone oou-
                  . Onth eo a & r a w
                                    it
                                     , ixlettlul
     by nny deelalam that there LI no roam ior
     0onatrwt1ml menthe lw la lx p r a a aIned
     plain an6 unambll;uoua lm    ud ita mean-
     l.nglaolearudobvIou#.    Iaauohaoase
     tholuulllk~li8dand8nfereedaait
     made, regaHlea8 0r its polioy or purpose,
     QP tha juatloe          of ita lfreut.     m other
     uor'da,8owrt ir not8utherIredtolndu1.p
     ln oanjerture as to tha Intontlan of t&
     Le~lalature,or to leak to the oamequeneea
     )f R $aFtsoUaw epaBtruIltion,  unloam the
     YIQizy of the rkt\L in doubtful. . . .*
           The law, ln thla znatMo8, la alear and obvloua
an6 la oweeptlbleto mlr QII maatrwtloat trm oanatruo-
tlom king,    that the statute ormtemplatea payment bolag
made forth8 br~fltof~Qb~~r~thatth,ilnoP.                is
l liringpenlm. Under the hot8,      herein premented,  Theo-
dorla Wary la dead and aone of her heir8 am mlnora,
thereiore,   Article41Ua 18 sot applleable.
          Your.next uk our opinionu to the proper ud
aat plausibleprocedureto be tallowedIn the diabumement
of thlR $31.0!5.
          Artlole 2922-1,Seotlon9, Vemoa’8RevisedClvll
dktuka,       providea   I

          %8 right or a peram to an Mnult7
     or a retimnnt allowance,to the return of
     oontrlbutmna, usnult7,or ntlrement allw-
     uwe Itself,uy optionalbenefit    or w
     other right aaarwd or aoorulagto any person
     urnier the prmlelom of thlr Aat, ud the
     mwoya In the VRrlotlafuaa omte6 by this
      Act, RN hereby exempt fra               any Skta   air m&al-
      olp81tax.and ox~tfrfmleyamd        sale,
      garnlabent, lttaehwnt;or  any other woaeaa
      uhltaoevw,  and ah11 k uaaaaignablr,,e%oept
      a sia th l~Aot l~olflcal~ prorlded.
Rawmble Nortirr lbwa, tag8 4

        In the cue of Rodorn Wedun of America vs.
Yanowky, (Ct. Civ. Aw. ‘Pa., 1916) 18~ 8. U. 728, the
cm,   on m    731, -1
           ‘a fedmt In lr wr    ImIat8 that, k -
      oauaethe petitionlhwo ea lta hoetbatttn
      fund sued for la wt    praperty,any attempt
      by the lurt to lubjeut It to ablnlatratlon
      l8 null ud void, aa la Uw oueulth ham-
      lte8da .
             Th.Iela a 0-t     propoaltlonof
      luutoexemptpropert7.      Kinow v. Abbn-
      ham, 1768. U. 671rChlldwa v. lbnderaar,
      76 Tex. 664, 13 8. w. 1811 Bi(prarity v.
      lB@latt,    38 T’qx. Clv. App. 363, 85 8. u.
             -488 also, 1. J. kllino    t Co. v.
      8. if.Thaopoon,Adainlatrrter@up.         Ct.    T8x.,
      1879),51Tw. 71 8nd Vhik,etalva.Uhlte
      (Cl*. App. hr., l&35),32 8. Y. 58.
         In the light of t.hooases rlted and Section9
of MIol*   9924-1,even thou@ U. II.Wnry la the legal
8dmInla tr a0rtch lauite’a  lat8te, It 18 mm oplaion that
the 431.05la not rubjeetto 8d8In~atntlon    but puaed
to lWodorl8 llem, upm the death qf her 8other, free
tror may claim RgRImt the mother'8e&ate.

           Then,upabthedeath     oiTheoaorl8         i4cr1~7,u8us-
Ins that  ah0 died lnte8ta*,  and th8t no leg1 nprwenta-
tlve ba8 bw3 appointed,    lllofher property, lnoldlng
herrlghttothe     $31.05 pused to her helra, whoeverthey
atht be, tier    our lt8tutea of deroeatand dlatributlon,
Title M, Vornon*a Rmrlad Clvfl Statitem, 1925. Bee
CeatralTmxu ktual Life Aea’n v8. katy. et al (Ct. Cl*.
App.        1m), @oo.w. (na) 836, uhor,ths oa;rt~an
Ply
           "    . The rule is thla state,u ll80-
      uhem; i8 thatbenefltramruing undeir oertl-
      rloateaor mmborshl~ In utiul ald OF benefit
      u8ocl8tlon8 vemt In the bwwfloiuy entItl8d
      theretoan 8uenJ8lalM p ur lttlw Qeath 0r
      auohbenefloiuyto his legalrepmaent4tlvva
      or heire. lkotherhood
      be, 101 Tex. 597, 603,
      Knightsof tkoaabeeav.
      PO0 8. U. 6l41 19 R. C.
      and autherltiea
                    eltedla
      Bald ~1    e     C. J. p. U17, 1 191, ud notes
                     Rven tmder the      8lonaofsrrr
                  wtlarkt
      a r te.
            8306-830deelmrlng
                       9 ),      that th ela p ea -
      utla   th8rdn provided roe the death o? ai
EemrableMmtlmrBmua,?age5

      rq)lgn    SW11 be for the 8010 beae?It 0s the
      benefIrl8rfe8mud            therein,           the    r
      auoh la $ enSStiO
                    VeStS Q h                  Such
      b ene?io la r OQ lwh death Usa purer QI
                    Iea
      the death of rwh kruiirlarlea to their
      helm or leg&m.     Moom v. Lmbermen'a Re-
      rlpmeal Aas% (l'w. Ca. App.) R58 8. Y.
                      Id. (Con. Am.1 a62 S. 1.
      1051, lg.95P-lg56r
      1721 T~XIU hg1~r-m'             IQS. Ass's v. Ha
      a811 (Tex.Clv. App. 1273 8. W. 294,
         It    18, thOl’8fOIW      OUF OpillfOll thRt th8 heira Of
Th~od&?rI8  II#nry are entlth to the (31.05,aad dlaburae-
manta shouldbe m8de under the provIaIonso?Sitle 28,
Vemonta Revised Civil Statutoa, 1925. fn order to properly
dlahrae  the88 fUntl8,        urd t0 prOt8Otthe Teaoher Retl.mtmt
SySta, yau Should 0btS.l.m        S??ldSvitSboll U. II.IWiry,
Robert Alphomo Rtnry Willie Mrgarette              lmnry Ua sevcrml
ruplbrbleperaom (this number 18 le?t to faur dl8oretlon)
who know md have knom the history o? his fmll~. Ih+
purpose o? there a??ldavIt8 la to prove that the three
above 88ntImkedpa=aon8 LZT thr Sold heir8 Of ‘fh8od01'i~
88Iiq, u 18 StSted in the In?OMtion yoU hSvS ?WniShad
w.
           In Order   to lrtablirhth8 ?Sot tNt the three Shove
meatlaud   perro?n    are    the    801d      ldr8         of   hrodorl.8   me
the tifldavltshould Includeuang other thlI&B,th8t i)
the afflantM U V. I(. k x uma
                            y llyurt
                               d       Xenr nltatl~
                                                                             7
theaumberorpazm~            (r)u.Ir.Mmrgaretxeaquere
married: (3) they h8d -1~ three ohlldrm, Robert Al honao
HOG, cCilli8  BkwgRretto     lb~amd  modSriB xelary# P4)
$syetRe~dIed
        (5)aargaretmu7uu
                        e?iorabouttb
                                             l
                                  urv1v~%r~uSb8nd
lfeii& a son, Robert AlphonaoXonq, a dSUght8r, Willie
                                                         Y. it.
IWgarette Hem, ml anotherdaughter, TheodoriaRenq,
uho was a minorJ (6) Theorb rir Aenry, 1 8laur, died on or
about the                                   (7) Rt the time
and had never been rrrtled prior to her death 8nd le?t no
hu~knd or ohlldren~that  she had RO brothem or lIster8,
dead or alive, ot&r than Robwt Alphauo #8,nrlr   8 brother,
SM Ulllle lkrgarettewlnry, a llrter~or, I? TheadoriaRenry
hSd+xydeaeuedbrohhen     lad sirten,   th~tth~re  dOUia88d
brothers oral&ora left no8hfldrenrgrSndohlldxwkSr
other dnoenduhta.
RooorebleMortlmerBrown,Page 6

         upott the reeelpt 0s the ab0w mentimed mida-
vita,8nd proofs o? death of both TheodarIaand Margaret
Henry, I? ymt LI1 SatiSfhd that   u. II.ilent7are the solo
h8iXU Or ThdOdS     Jar Uiii                in diViditt#   tb   431.05
lntotuoequRlPartloau8nd
V. II.m    aed dIvId%ng the
Rebert Alphan IIenq ud
         As lk ted8bove,tNa    1QneT l8 tobedlabuxuod
18 rcoard8nee ulth Title 48, Vertum 8 Rwlsed Clrll %ta-
tUw,   lm,  8Xid ii tb LituWitS   WV881  thd  t%bob6P18
had utjother ttoln, atthetlae   of her death, SWh~88 a
husband,children,d88eemWit8 of auoh children,Ii any,
01'bd my brothers 02'SiStWS,     other than Robert Alphauo
and Willie krgmette, w Ma had bro$hexm or 8l.8ten rho
are na deceased but who left desoend8nt8,then the $31.05
would hare to be pro rated difrermtl7,    iA atroordanuc
                                                       ulth
Title 48, Vertm% RevlaedCivil Statuter,1925.
           Ztuatlngthat this ansuersy-ourque8tlon0, ue are
                                   Yours very truly




                               4
                                     Walter R. Koch
                                        488 i8tMt




lc3toorb